Citation Nr: 0625943	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-43 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disability, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2004 and April 2005 rating decisions of 
a Department of Veteran's Affairs (VA) Regional Office (RO) 
that awarded the veteran a temporary 100 percent disability 
rating for a 13-month period following right shoulder 
arthroplasty.  An increased disability rating of 30 percent 
was granted from September 1, 2004, the date on which the 
temporary total rating expired.  By an April 2005 rating 
decision, the RO denied the veteran's claim for a total 
disability rating for compensation based on individual 
unemployability (TDIU).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran asserts that while he experienced some relief 
from pain following his July 2003 arthroplasty, that relief 
was only temporary.  He asserts that his disability is now 
marked by increased limitation of motion, and by a greater 
level of chronic pain than existed prior to the shoulder 
replacement, and that he is thus entitled to a rating in 
excess of 30 percent for his right shoulder disability.  

VA treatment records dated in January and July 2004 show that 
the veteran reported a relief from pain following his right 
shoulder replacement.  Treatment records dated in July 2005, 
however, demonstrate that the veteran reported that his right 
shoulder was not doing as well as it had been the year 
before.  He complained of increased pain and decreased range 
of motion.  The veteran was informed that in order to correct 
his current complaints, a revision surgery may be of benefit.

The veteran was last afforded a VA examination in December 
2003.  When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  Although the veteran's 
examination is not unduly remote, the veteran has indicated 
that his condition has worsened since the date of the latest 
examination.  Because there may have been a significant 
change in the veteran's condition, the Board finds that a new 
examination is in order.

With regard to the issue of entitlement to TDIU, the Board 
finds that this claim is intertwined with the issue of an 
increased rating for a right shoulder disability.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
current severity of his service-
connected right shoulder disability.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner's report should set forth all 
current complaints, findings and 
diagnoses.  The report should include 
range-of-motion findings and findings 
as to the current level of strength in 
the right upper extremity.  The report 
should also discuss the presence of 
manifestations of pain as well as 
functional impairment.  In this regard, 
the examiner should specifically 
provide an opinion as to whether the 
veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  In 
rendering this opinion, the examiner 
should take into consideration the 
notation in the December 2003 VA 
examination that the veteran has a 
disability of the left hand that 
prohibits him from being able to assume 
some responsibility with the left hand 
that he is unable to do with the right 
hand, especially overhead.  If 
necessary, the examiner should 
reconcile his or her opinion with all 
other opinions of record.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
an increased rating for a right 
shoulder disability and for a TDIU 
rating (including whether referral of 
the claim to the appropriate department 
officials under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is 
warranted).  If the decision remains 
adverse to the veteran, issue the 
veteran and his representative a 
supplemental statement of the case and 
allow him the appropriate opportunity 
for response.  Thereafter, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


